DETAILED ACTION
Claims 31-50 are presented for examination.
Claims 1-30 are canceled.
Claims 31-50 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2021, 07/26/2021, 11/08/2021, 04/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Drawings
The drawings were received on 05/13/2021.  These drawings are acceptable.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 31-38, 41-48, and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsson et al., (hereinafter Larsson), U.S. Publication No. 2011/0217921.

As per claim 31, Larsson discloses a computer-implemented method [fig. 7, paragraphs 0006, 0071, a computer-implemented method (process 700)], comprising: 
receiving, by a first base station [fig. 8, a first base station (wireless station 105)], an uplink control information from a second base station [fig. 7, 8, paragraphs 0006, 0024, 0027, 0044, 0071, receiving, by a first base station, an uplink control information from a second base station (receiving channel quality feedback information (e.g., wireless station-to-repeater-to-UE channel quality information))]; 
transmitting, by the first base station, a downlink control information to the second base station [fig. 8, paragraphs 0023, 0025, 0028, second base station (repeater 110)]; [fig. 7, paragraphs 0071, 0080, transmitting, by the first base station, a downlink control information to the second base station (repeater 110 may transmit channel quality feedback 805 to wireless station 105 based on a previous communication or based on channel estimations characterized from transmitted channel estimation symbols (also known as pilot symbols, or reference signals))]; 
scheduling, by at least one of the first and second base stations, based on the received uplink control information and downlink control information, at least one data packet for transmission on a downlink to at least one user device [fig. 7, paragraphs 0027, 0046, 0072, 0074, scheduling, by at least one of the first and second base stations, based on the received uplink control information and downlink control information, at least one data packet for transmission on a downlink to at least one user device (wireless station 105 may select, based on channel quality information, an OFR mode or an FTR mode for repeater 110 and UE 115 to operate; selection of frequency bands (scheduling))]; and 
transmitting, by at least one of the first and second base stations, the at least one data packet to the at least one user device [fig. 7, paragraphs 0075, 0083, transmitting, by at least one of the first and second base stations, the at least one data packet to the at least one user device (wireless station 105 may transmit information 820 (e.g., data) to UE 115 via repeater 110)].

As per claim 32, Larsson discloses the method according to claim 31, wherein the uplink control information includes at least one of the following: 
at least one downlink acknowledgment/non- acknowledgement associated, a channel state information, a precoding matrix indicator, a rank indicator, and any combination thereof [fig. 7, 8, paragraphs 0006, 0024, 0027, 0044, 0071, at least one a channel state information, (receiving channel quality feedback information (e.g., Channel quality feedback 805 may include, for example, statistical measurements of the channel or other types of data indicative of the channel characteristics … data indicative of the channel characteristics may include, for example, higher order channel statistics (e.g., variance of the SNR, variance of the SINR, etc.)))].

As per claim 33, Larsson discloses the method according to claim 31, wherein the downlink control information includes at least one of the following: 
a modulation coding scheme, a resource indication value, and any combination thereof [paragraphs 0046, 0074, a resource indication value (select the frequency band(s) to use … term frequency band, as used herein, is intended to be broadly interpreted to include, for example, one or more sub-carriers, a frequency spectrum, one or more channels, or some other type of frequency-based segment or resource)].

As per claim 34, Larsson discloses the method according to claim 31, wherein the first base station and the second base station are configured to exchange at least one of the following: 
a buffer status information associated with at least one of the first base station and the second base station, an average throughput associated with at least one of the first base station and the second base station, a cell loading associated with at least one of the first base station and the second base station, a channel quality associated with at least one of the first base station and the second base station, and any combination thereof [fig. 7, 8, paragraphs 0006, 0024, 0027, 0044, 0071, exchange at least one of the following a channel quality associated with at least one of the first base station and the second base station (receiving channel quality feedback information (e.g., Channel quality feedback 805 may include, for example, statistical measurements of the channel or other types of data indicative of the channel characteristics … data indicative of the channel characteristics may include, for example, higher order channel statistics (e.g., variance of the SNR, variance of the SINR, etc.)))].

As per claim 35, Larsson discloses the method according to claim 31, where the first and second base stations include at least one of the following: 
an eNodeB base station, a gNodeB base station, and any combination thereof [paragraphs 0027, an eNodeB base station, a gNodeB base station, and any combination thereof (a wireless station may include a base station (BS), … an eNodeB (e.g., in a LTE communication system), a Node B (e.g., in a UMTS communication system))].

As per claim 36, Larsson discloses the method according to claim 35, wherein at least one of the first base station and the second base station includes at least one of the following: 
a radio transmitter, a radio receiver, and any combination thereof [fig. 2A, paragraphs 0033, 0050, a radio transmitter, a radio receiver, and any combination thereof (e.g., transceiver 205 may include a component capable of transmitting and/or receiving information)].

As per claim 37, Larsson discloses the method according to claim 36, wherein the first and second base stations are base stations operating in at least one of the following communications systems: 
a long term evolution communications system and a new radio communications system [paragraphs 0022, 0027, a long term evolution communications system and a new radio communications system (an eNodeB (e.g., in a LTE communication system))].

As per claim 38, Larsson discloses the method according to claim 35, 
wherein at least one of the first and second base stations are communicatively coupled to at least one centralized unit [paragraphs 0025, wherein at least one of the first and second base stations are communicatively coupled to at least one centralized unit (a device (i.e., device 105, intermediate device 110, and/or device 115) may include, a base station controller)].

As per claim 41, Larsson discloses a system comprising: 
at least one programmable processor; and a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor [fig. 2A, paragraphs 0031, 0032, 0048, at least one programmable processor; and a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor (Processing system 200 may include a processor, memory)], cause the at least one programmable processor to perform operations comprising: 
receiving, by a first base station [fig. 8, a first base station (wireless station 105)], an uplink control information from a second base station [fig. 7, 8, paragraphs 0006, 0024, 0027, 0044, 0071, receiving, by a first base station, an uplink control information from a second base station (receiving channel quality feedback information (e.g., wireless station-to-repeater-to-UE channel quality information))]; 
transmitting, by the first base station, a downlink control information to the second base station [fig. 8, paragraphs 0023, 0025, 0028, second base station (repeater 110)]; [fig. 7, paragraphs 0071, 0080, transmitting, by the first base station, a downlink control information to the second base station (repeater 110 may transmit channel quality feedback 805 to wireless station 105 based on a previous communication or based on channel estimations characterized from transmitted channel estimation symbols (also known as pilot symbols, or reference signals))]; 
scheduling, by at least one of the first and second base stations, based on the received uplink control information and downlink control information, at least one data packet for transmission on a downlink to at least one user device [fig. 7, paragraphs 0027, 0046, 0072, 0074, scheduling, by at least one of the first and second base stations, based on the received uplink control information and downlink control information, at least one data packet for transmission on a downlink to at least one user device (wireless station 105 may select, based on channel quality information, an OFR mode or an FTR mode for repeater 110 and UE 115 to operate; selection of frequency bands (scheduling))]; and 
transmitting, by at least one of the first and second base stations, the at least one data packet to the at least one user device [fig. 7, paragraphs 0075, 0083, transmitting, by at least one of the first and second base stations, the at least one data packet to the at least one user device (wireless station 105 may transmit information 820 (e.g., data) to UE 115 via repeater 110)].

As per claim 42, Larsson discloses the system according to claim 41, wherein the uplink control information includes at least one of the following: 
at least one downlink acknowledgment/non- acknowledgement associated, a channel state information, a precoding matrix indicator, a rank indicator, and any combination thereof [fig. 7, 8, paragraphs 0006, 0024, 0027, 0044, 0071, at least one a channel state information, (receiving channel quality feedback information (e.g., Channel quality feedback 805 may include, for example, statistical measurements of the channel or other types of data indicative of the channel characteristics … data indicative of the channel characteristics may include, for example, higher order channel statistics (e.g., variance of the SNR, variance of the SINR, etc.)))].

As per claim 43, Larsson discloses the system according to claim 41, wherein the downlink control information includes at least one of the following: 
a modulation coding scheme, a resource indication value, and any combination thereof [paragraphs 0046, 0074, a resource indication value (select the frequency band(s) to use … term frequency band, as used herein, is intended to be broadly interpreted to include, for example, one or more sub-carriers, a frequency spectrum, one or more channels, or some other type of frequency-based segment or resource)].

As per claim 44, Larsson discloses the system according to claim 41, wherein the first base station and the second base station are configured to exchange at least one of the following: 
a buffer status information associated with at least one of the first base station and the second base station, an average throughput associated with at least one of the first base station and the second base station, a cell loading associated with at least one of the first base station and the second base station, a channel quality associated with at least one of the first base station and the second base station, and any combination thereof [fig. 7, 8, paragraphs 0006, 0024, 0027, 0044, 0071, exchange at least one of the following a channel quality associated with at least one of the first base station and the second base station (receiving channel quality feedback information (e.g., Channel quality feedback 805 may include, for example, statistical measurements of the channel or other types of data indicative of the channel characteristics … data indicative of the channel characteristics may include, for example, higher order channel statistics (e.g., variance of the SNR, variance of the SINR, etc.)))].

As per claim 45, Larsson discloses the system according to claim 41, where the first and second base stations include at least one of the following: 
an eNodeB base station, a gNodeB base station, and any combination thereof [paragraphs 0027, an eNodeB base station, a gNodeB base station, and any combination thereof (a wireless station may include a base station (BS), … an eNodeB (e.g., in a LTE communication system), a Node B (e.g., in a UMTS communication system))].

As per claim 46, Larsson discloses the system according to claim 45, wherein at least one of the first base station and the second base station includes at least one of the following: 
a radio transmitter, a radio receiver, and any combination thereof [fig. 2A, paragraphs 0033, 0050, a radio transmitter, a radio receiver, and any combination thereof (e.g., transceiver 205 may include a component capable of transmitting and/or receiving information)].

As per claim 47, Larsson discloses the system according to claim 46, wherein the first and second base stations are base stations operating in at least one of the following communications systems: 
a long term evolution communications system and a new radio communications system [paragraphs 0022, 0027, a long term evolution communications system and a new radio communications system (an eNodeB (e.g., in a LTE communication system))].

As per claim 48, Larsson discloses the system according to claim 45, 
wherein at least one of the first and second base stations are communicatively coupled to at least one centralized unit [paragraphs 0025, wherein at least one of the first and second base stations are communicatively coupled to at least one centralized unit (a device (i.e., device 105, intermediate device 110, and/or device 115) may include, a base station controller)].

As per claim 50, Larsson discloses a computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 
receiving, by a first base station [fig. 8, a first base station (wireless station 105)], an uplink control information from a second base station [fig. 7, 8, paragraphs 0006, 0024, 0027, 0044, 0071, receiving, by a first base station, an uplink control information from a second base station (receiving channel quality feedback information (e.g., wireless station-to-repeater-to-UE channel quality information))]; 
transmitting, by the first base station, a downlink control information to the second base station [fig. 8, paragraphs 0023, 0025, 0028, second base station (repeater 110)]; [fig. 7, paragraphs 0071, 0080, transmitting, by the first base station, a downlink control information to the second base station (repeater 110 may transmit channel quality feedback 805 to wireless station 105 based on a previous communication or based on channel estimations characterized from transmitted channel estimation symbols (also known as pilot symbols, or reference signals))]; 
scheduling, by at least one of the first and second base stations, based on the received uplink control information and downlink control information, at least one data packet for transmission on a downlink to at least one user device [fig. 7, paragraphs 0027, 0046, 0072, 0074, scheduling, by at least one of the first and second base stations, based on the received uplink control information and downlink control information, at least one data packet for transmission on a downlink to at least one user device (wireless station 105 may select, based on channel quality information, an OFR mode or an FTR mode for repeater 110 and UE 115 to operate; selection of frequency bands (scheduling))]; and 
transmitting, by at least one of the first and second base stations, the at least one data packet to the at least one user device [fig. 7, paragraphs 0075, 0083, transmitting, by at least one of the first and second base stations, the at least one data packet to the at least one user device (wireless station 105 may transmit information 820 (e.g., data) to UE 115 via repeater 110)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 39, 40, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Kiminki et al., (hereinafter Kiminki), U.S. Publication No. 2013/0225068.

As per claim 39, Larsson discloses the method according to claim 38, Larsson does not explicitly disclose wherein the at least one centralized unit is configured to terminate communications with at least one of the first and second base stations.
However, Kiminki teaches wherein the at least one centralized unit is configured to terminate communications with at least one of the first and second base stations [paragraphs 0067, 0074, 0121, 0164, 0165, wherein the at least one centralized unit is configured to terminate communications with at least one of the first and second base stations (schedule ceasing to transmit wireless signals to the WLAN radio of the multi-radio device following the termination of the quiet interval or interference-free period of the cellular telephone radio of the multi-radio device)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Larsson by including terminating communications as taught by Kiminki because it would provide the Larsson's method with the enhanced capability of enabling reliable and efficient communication [Kiminki, paragraphs 0099, 0112].

As per claim 40, Larsson discloses the method according to claim 39, Larsson does not explicitly disclose wherein the at least one centralized unit includes a multi-connectivity traffic shaping function component configured to determine a size of one or more packet data units for transmission to at least one of the first and second base stations, wherein the size of the one or more packet data units is determined based on a radio link control buffer status associated with at least one of: the first base station, the second base station, the at least one centralized unit, and any combination thereof, wherein the one or more packet data units are transmitted to at least one of the first and second base stations.
However, Kiminki teaches wherein the at least one centralized unit includes a multi-connectivity traffic shaping function component configured to determine a size of one or more packet data units for transmission to at least one of the first and second base stations [fig. 7, paragraphs 0072, 0115, 0144, 0154, wherein the at least one centralized unit includes a multi-connectivity traffic shaping function component configured to determine a size of one or more packet data units for transmission to at least one of the first and second base stations (multi-radio device, including a duration value)], wherein the size of the one or more packet data units is determined based on a radio link control buffer status associated with at least one of: the first base station, the second base station, the at least one centralized unit, and any combination thereof, wherein the one or more packet data units are transmitted to at least one of the first and second base stations [paragraphs 0099, 0120, 0130, wherein the size of the one or more packet data units is determined based on a radio link control buffer status associated with at least one of: the first base station, the second base station, the at least one centralized unit, and any combination thereof, wherein the one or more packet data units are transmitted to at least one of the first and second base stations (multi-radio device 100 to opportunistically probe the buffer status)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Larsson by including a multi-connectivity traffic shaping function component configured to determine a size as taught by Kiminki because it would provide the Larsson's method with the enhanced capability of enabling reliable and efficient communication [Kiminki, paragraphs 0099, 0112].

As per claim 49, Larsson discloses the system according to claim 48, Larsson does not explicitly disclose wherein the at least one centralized unit is configured to terminate communications with at least one of the first and second base stations; wherein the at least one centralized unit includes a multi-connectivity traffic shaping function component configured to determine a size of one or more packet data units for transmission to at least one of the first and second base stations, wherein the size of the one or more packet data units is determined based on a radio link control buffer status associated with at least one of: the first base station, the second base station, the at least one centralized unit, and any combination thereof, wherein the one or more packet data units are transmitted to at least one of the first and second base stations.
However, Kiminki teaches wherein the at least one centralized unit is configured to terminate communications with at least one of the first and second base stations [paragraphs 0067, 0074, 0121, 0164, 0165, wherein the at least one centralized unit is configured to terminate communications with at least one of the first and second base stations (schedule ceasing to transmit wireless signals to the WLAN radio of the multi-radio device following the termination of the quiet interval or interference-free period of the cellular telephone radio of the multi-radio device)]; wherein the at least one centralized unit includes a multi-connectivity traffic shaping function component configured to determine a size of one or more packet data units for transmission to at least one of the first and second base stations [fig. 7, paragraphs 0072, 0115, 0144, 0154, wherein the at least one centralized unit includes a multi-connectivity traffic shaping function component configured to determine a size of one or more packet data units for transmission to at least one of the first and second base stations (multi-radio device, including a duration value)], wherein the size of the one or more packet data units is determined based on a radio link control buffer status associated with at least one of: the first base station, the second base station, the at least one centralized unit, and any combination thereof, wherein the one or more packet data units are transmitted to at least one of the first and second base stations [paragraphs 0099, 0120, 0130, wherein the size of the one or more packet data units is determined based on a radio link control buffer status associated with at least one of: the first base station, the second base station, the at least one centralized unit, and any combination thereof, wherein the one or more packet data units are transmitted to at least one of the first and second base stations (multi-radio device 100 to opportunistically probe the buffer status)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Larsson by including a multi-connectivity traffic shaping function component configured to determine a size as taught by Kiminki because it would provide the Larsson's method with the enhanced capability of enabling reliable and efficient communication [Kiminki, paragraphs 0099, 0112].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koo et al., U.S. Publication No. 2013/0028201 discloses a buffer status report to let the eNB know the uplink transmission status of the LTE component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469